Title: To Benjamin Franklin from Robert Morris, 14 July 1781
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philada. July 14th. 1781
If Major Franks had departed yesterday as was expected, he would have left the enclosed Cypher behind, it was supposed to have been enclosed with the plans of the intended Bank, but was left out by accident—
I wish you would when leisure & opportunity will permit, converse with some of the Eminent Bankers in Paris on this plan and ask whether a Correspondance & Connection with the Directors would be agreable and whether they wou’d establish a Credit for this Bank and to what Amount, permitting the Managers to draw as occasion may require not exceeding that Amount, to be replaced again by remittances in other bills within such time as they may limit, or if they decline giving such Credit, then the terms on which they will receive Remittances and pay the drafts of the Bank— An American Bank must deal largely in Bills of Excha.—it will thereby rule the price of bills so as to keep it pretty steady, by passing most of the bills drawn on the Continent through their Channell, so as to leave a certain moderate Profit, and the use of a Credit in Europe will be to have paid for their honour such bills as may be protested on Account of the drawers by which means the Bank will secure the damages of 20 per Ct and pay only interest for advance & Commission for negotiating. Occasions may also offer when the Bank by drawing on Europe shall get a high price for bills and in a few Months replace them much cheaper. I do not wish to give you trouble on this occasion but if opportunities offer you can mention the subject, and if any of the Bankers will write me proposals I will lay them before the Directors.
You will tell them that altho the very moderate Sum of 400,000 Dollrs. is proposed as the first capital I intend to encrease it gradually to ten times that Sum, the only difficulty is to get it into Action now that People have but little Money & less Confidence.
I should be glad to see your name in the list of Subscribers to an institution I believe will be permanent. I ever am Dear Sir Your devoted humble servt.
Robt Morris
His Excy Doctr B. Franklin Minister &c &c
 
Addressed: His Excellency / Benjn Franklin Esqr. / Minister Plenipo. from / the United States of No America / at Paris
Endorsed: Mr Morris July 14 81
